Citation Nr: 1040489	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to March 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran's representative submitted a brief in 
April 2010 in which he indicated that the claims file contained 
outpatient treatment records as well as records from the Social 
Security Administration (SSA) that pertained to another 
individual and not the Veteran.  The Board does note that the 
claims file does not contain any VA medical records pertinent to 
the Veteran that are dated after October 2006.  Such records may 
prove to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the claims file any and all 
treatment records pertaining to his service-connected 
disabilities.

It is also unclear as to whether the Veteran himself is in 
receipt of SSA disability benefits.  Under 38 U.S.C.A. § 5107(a), 
VA's duty to assist specifically includes requesting information 
from other Federal departments or agencies.  Where there has been 
a determination that the veteran is entitled to SSA benefits, the 
records concerning that decision are often needed by the VA for 
evaluation of pending claims and must be obtained. See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should 
contact the Veteran to determine whether he is in receipt of such 
benefits, and if so, an attempt should be made to obtain a copy 
of the decision to award SSA benefits and the records upon which 
that decision was based.

In addition, the Board notes that the only VA examination 
relevant to the claim for TDIU was performed in April 2005.  
However, that examiner did not indicate that she had reviewed the 
claims file, and as such, she had potentially incomplete 
information regarding the Veteran's medical and employment 
history.  The Board notes that it has also been over five years 
since that examination.  When VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the 
Board finds that an additional VA examination and medical opinion 
are necessary for the purpose of determining whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service-connected 
disabilities.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records dated from October 
2006 to the present.  

2.  The RO should contact the Veteran to 
determine whether he is in receipt of 
Social Security Administration (SSA) 
disability benefits.  If so, the RO should 
obtain and associate with the claims file 
the SSA decision to grant benefits and the 
records upon which that decision was based.  
If the search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

3.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disabilities 
are of such severity to result in 
unemployability.

It should be noted that consideration may 
be given to the Veteran's level of 
education, special training, and previous 
work experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
If the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


